If Government expects the individual to obey the law, government itself must obey the law. In this case it did not.
Starkist filed for an amendment to its tax exemption. The law demands a public hearing in these matters. A.S.C.A. sec. 11.1605. The reason is clear. If government is going to allow one taxpayer to pay only a fraction of normal tax, other taxpayers have a right to know why that taxpayer is receiving preferential treatment. The public will never know if part of the so-called public hearing is public and part is private. All the cards should be on the table. However, in this case only part of the hearing was public.
The people nave a right to Know about the workings of their government and the activities of public officials in the performance of their official duties. This is the purpose of Section 11.1605 which provides for public hearing. That purpose cannot be fulfilled unless all of the public hearing is public.
As one writer has put it, "Freedom of information about governmental affairs is an inherent and necessary part of our political system. Ours is a system of self government — and self government can work effectively only where the people have full access to information about what their government is doing." (Hennings, Constitutional Law: The People's Right to Know (1959) 45 A.B.A.J. 667, 668).
We would add — that which is not known and understood is likely to be distrusted.
*57This matter is remanded to the tax exemption board with instructions to conduct public hearings in compliance with the law.